

Exhibit 10.2


[Horizon Bank, N.A. letterhead]








December 1, 2006










Mr. Craig M. Dwight
1412 N. Jonathan Court
La Porte, IN 46350


Dear Mr. Dwight,


This letter is to advise you that your employment agreement dated December 1,
2006 supercedes, cancels and replaces your change of control agreement dated
October 7, 1999.


Please acknowledge below that you have read and accepted this cancellation of
the aforementioned change of control agreement.


Sincerely,
 
 
/s/ Thomas H. Edwards
 
Thomas Edwards
President & Chief Operating Officer
 







ACCEPTANCE


The undersigned hereby acknowledges that they have read this letter agreement,
have retained a copy for their records and accept the terms as outlined above.


/s/ Craig M. Dwight
 
December 1, 2006
Craig M. Dwight
 
Date


